Citation Nr: 1300466	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  11-25 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, type (DMII), currently rated 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for diabetic retinopathy and cataracts.

3.  Entitlement to an increased (compensable) rating for erectile dysfunction (ED).

4.  Entitlement to service connection for kidney cancer with subsequent removal of the right kidney.  


REPRESENTATION

Appellant represented by:	Walton J. McLeod, Attorney



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from December 1965 to May 1969, including combat service in the Republic of Vietnam, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran's DMII, and ED and kidney cancer claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO. 


FINDING OF FACT

The Veteran underwent bilateral cataract surgery in 2006; post-surgery records note bilateral pseudophakia; the Veteran's corrected visual acuity is better than 20/40 bilaterally, and there is no evidence of any visual field impairment.


CONCLUSION OF LAW

The criteria for an increased rating for diabetic retinopathy and cataracts have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.75-77, 4.79, Diagnostic Codes 6027, 6063-66, 6080-81 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notification sent in March 2010, prior to the initial adjudication in August 2010, substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service, VA, and private treatment records have been obtained.  He has not indicated there are any additional records that VA should seek to obtain on his behalf. 

The Board finds that the two VA examination reports are adequate for evaluation purposes because the Veteran was noted to be an excellent historian, the examiner who conducted both clinical evaluations in March 2010 and March 2011 described the disability in sufficient detail so that the Board's evaluation of the claimed disability is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, the Board finds that the examinations are adequate.  Further, the Veteran has not alleged, nor does the record show, that his service-connected disability has worsened in severity since the last examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Analysis

The Veteran seeks an increased rating for his diabetic retinopathy and cataracts.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetic retinopathy and cataracts have been evaluated as noncompensably disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6099-6028, effective April 15, 2005.  He had bilateral cataract surgery in 2006.  Subsequent private treatment notes reveal bilateral pseudophakia, and the presence of both eye lens.  Note that pseudophakia has two meanings, one is a condition where the lens has been replaced status post-cataract removal, and the other is a condition in which a degenerated lens is spontaneously replaced by some other type of tissue.  64 Fed. Reg. 25,246, 25,252 (May 10, 1999).

The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  These amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  Here, the claim for an increased rating for the service-connected eye disability was made in January 2010.  The revised rating criteria are applicable here.

Under 38 C.F.R. § 4.79, Diagnostic Code 6027 (2012), if a replacement lens is present (pseudophakia), as in this case, post-operative cataracts are rated on impairment of vision, i.e., loss of visual acuity and impairment of visual fields.   

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.79, Diagnostic Code 6066.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063-6066 (2012).  

Impairment of field of vision is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6080-81 (2012).  Under the amended criteria, separate evaluations for loss of visual acuity and visual field defect are now permissible effective December 10, 2008.  See 38 C.F.R. § 4.77(c) (2012) ["separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25."] 

Service connection for diabetic retinopathy with cataracts was granted by the RO in a March 2006 rating decision and the current noncompensable rating was assigned, effective April 15, 2005.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In this case, no new and material evidence was received within one year of the March 2006 notice letter and thus this appeal stems from the Veteran's March 2010 claim, which was adjudicated by the RO in an August 2010 rating decision.

A VA eye examination was conducted in March 2010.  The Veteran had corrected and uncorrected distance visual acuity of 20/20 in each eye.  He had uncorrected near visual acuity of 20/30 in each eye.  His best corrected near visual acuity is 20/20 in each eye.  Visual fields were normal.  Slit lamp examination revealed well-centered intraocular lens in both eyes.  The diagnosis was mild non proliferating diabetic retinopathy.  The Veteran did not have any related visual morbidity.  The examiner noted that the Veteran's bilateral cataract surgery had an excellent outcome, and the Veteran was also pleased with the outcome.

The Veteran had a second VA examination in March 2011.  The Veteran had corrected and uncorrected distance visual acuity of 20/20 in each eye.  He had uncorrected near visual acuity of 20/25 in right eye.  His best corrected near visual acuity is 20/20 in each eye.  Visual fields were normal.  Slit lamp examination revealed well-centered intraocular lens in both eyes.  The diagnosis was mild non proliferating diabetic retinopathy.  The examiner noted that the Veteran's bilateral cataract surgery had an excellent outcome, and the Veteran was also pleased with the outcome.

The assembled VA and private treatment records show similar findings.  None of these records show corrected visual acuity of 20/40 or worse, or any loss of visual field.  

The Veteran has not met the criteria for a higher rating for his eye disability.  Again, under the applicable Diagnostic Code, postoperative cataracts are to be rated on the basis of visual impairment.  Diagnostic Code 6027.  To qualify for a compensable rating for impaired vision, the Veteran would have to have corrected vision of 20/40 or worse in one eye and 20/50 or worse in the other.  Diagnostic Code 6066.  In addition, no impairment of visual field has been shown.  Diagnostic Codes 6080-81.

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2012).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from pseudophakia.  These symptoms are contemplated under the applicable rating criteria for diabetes.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Id.  In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  He has never reported being unable to work because of his diabetic retinopathy and cataracts, nor do the medical reports during the pendency of this appeal suggest that his eye symptoms preclude substantially gainful employment.  In fact, the March 2010 and March 2011 VA eye examination reports reflect the Veteran stated that he has never missed any work because of his eye disability when he worked because he is now retired.  Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  

At no time during the pendency of this claim, has the disability been more or less disabling than as currently rated.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased rating is not warranted. 


ORDER

A increased rating for diabetic retinopathy and cataracts is denied.  


REMAND

In September 2011, the Veteran's attorney has stated that since before 2009, the Veteran's primary care physician, Dr. James Carroll has informed the Veteran that he must restrict his activities due to his service-connected diabetes mellitus   The records submitted from the private physician do not convey this opinion.  The Veteran should be provided an opportunity to submit this opinion.  

Entitlement to a higher rating for the ED is based, in part, on whether he has penis deformity, and this usually has been interpreted to mean physical deformity, not just a non-erectile or non functioning penis in that sense.  There is no examination or treatment notes in the file addressing this issue, however, so he should be provided a VA compensation examination for this.

As to his claim for service connection for kidney cancer, the Veteran has not been afforded a VA examination to determine if any event in service, to include his Agent Orange exposure his service-connected DMII and ischemic heart disease caused or aggravated the condition.  Thus, he should be afforded such examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should first request copies of any outstanding VA outpatient treatment records dated from February 2011 to the present.  All records should be electronically or physically associated with the claims folder.  Any negative response should be in writing, and associated with the claims folder. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge regarding the nature, extent and severity of his diabetes mellitus and erectile dysfunction symptoms and the impact of the conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO should advise the Veteran that he should submit the written opinion of Dr. Carroll or any other physician who has told him that he must regulate his activities (avoid strenuous activities).  Regardless, the RO must associate all pertinent, outstanding private medical records.

In this regard, in requesting outstanding records, to include those of Dr. Carroll, the RO must make not less than two requests to obtain relevant private records unless it is made evident by the first request that a second request would be futile in obtaining such records.

4.  The Veteran should be afforded an appropriate VA examination to determine the extent and severity of his diabetes mellitus.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and should discuss whether the Veteran's diabetes mellitus requires one daily injection of insulin; a restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities); episodes of ketoacidosis or hypoglycemic reactions requiring at inpatient care, and if so, how frequently; visits to a diabetic care provider, and if so, how frequently; and progressive loss of weight and strength.

All findings and conclusions should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Have the Veteran examined to reassess the severity of his ED, both in terms of the extent there is loss of his erectile power and whether there is any penis deformity.  The claims file and a copy of this remand must be provided to the examiner for review and consideration.  Detailed rationale for all opinions must be provided.

6.  Also schedule an examination the regarding Veteran's kidney cancer.  The examiner should answer the following questions:

a.  Is it at least as likely as not that the Veteran's kidney cancer is related to or had its onset in service, including his Agent Orange exposure in Vietnam? 

b.  Is it at least as likely as not that the Veteran's kidney cancer developed within a year of his discharge from active duty?

c.  Is it at least as likely as not that the kidney cancer was caused or aggravated (permanently worsened) as a result of his service-connected diabetes mellitus and/or ischemic heart disease, to include the combined impact of these conditions.  If the examiner finds that the kidney cancer is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

The claims file and a copy of this remand must be provided to the examiner for review and consideration.  Detailed rationale for all opinions must be provided. 

7.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his attorney a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN R. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


